DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed July 12, 2022 has been entered. Claims 1, 3, 6, 8, 11, and 15 have been amended. Claims 4, 9, and 14 have been canceled. Therefore, claims 1-3, 6-8, 11-13, and 15 are now pending. Claims 1, 6, and 11 are the independent claims. 
The applicant’s Remarks, filed July 12, 2022, have been fully considers. The applicant, in the Remarks under the heading “Claim Rejections – 35 U.S.C. § 112,” that the 35 USC 112(a) rejections of claims 1-4, 6-9, and 11-15 made in the last detailed action, which was the Non-Final Rejection dated April 12, 2022 should be withdrawn based on amendment. The written description rejection for claim 1, and the other independent claims, are withdrawn based on amendment. However, a new written description based on the newly amended claim has been written. 
Regarding the written description rejection for claim 3. The claim now teaches that “the at least one criterion contained in the request comprises an identification of a class or category of store brand name…” Paragraph 024 recites, “A reminder request may include one or more criteria that, when satisfied, trigger the reminder…the one or more criteria may include a class of stores…” This means that a reminder request—not the reminder itself—can be set up so that if various criteria are satisfied, the reminder will be given. For example, a request for a reminder may be set up with a time-related criteria such as a date. This way, whenever a “wife’s birthday” is coming up, the reminder will be given. Claim 3 therefore has written description and the written description rejection is withdrawn.
The 35 U.S.C. § 112(b) rejections made in the last detailed action are withdrawn due to amendment. 
The applicant argues under the heading “Claim Rejections – 35 U.S.C. § 102,” that the language of claim 1 is not taught by Busch (US2008/028815 A1). In particular the applicant points to paragraph 0382 of Busch as not teaching the claim. The applicant argues that this paragraph does not teach: “transmit a second reminder of the reminders to a remote device, wherein the first and second reminders are triggered for the same user-generated reminder request…” 
The examiner respectfully finds this argument somewhat persuasive and somewhat not. The examiner believes that what claim 1 seeks to disclose, in one broad reasonable interpretation, is a reminder system that provides first and second reminders. One reminder may say to a first recipient, such as a husband, something like: “don’t forget to pick up milk”. The other reminder, may say to a second recipient, such as a wife: “your husband is near the grocery store”. The two reminders are different in what they say and who they are directed to, yet they and are both triggered when the same criteria are satisfied, such as when a first recipient being near and heading in the direction of a grocery store. As mentioned in the last detailed action, paragraph 029 of the filed specification of the present application supports this teaching. 
Busch teaches something very close to this, but does not teach it exactly. Busch teaches in paragraph 0382 that a user can be browsing a website and select “‘remind me’” which will remind the user “the next time they pass by or are anticipated to pass by”. The paragraph also teaches that a “user is notified” the “next time the user is near a business” related to a search performed by a user. This teaches that if a user goes to the website of a grocery store, for example, and hits “remind me,” then the next time the user is driving nearby that store the user will receive a reminder. A fair amount of other prior art also teaches this such as the references provided in the “Conclusion” section of this detailed action, such as Yang (US2008/0228387 A1), as well as those in the “Conclusion” of the last detailed action, the Non-Final Rejection dated April 5, 2022. 
Busch further teaches in paragraph 0398 that a user can “notify their friends and family of the business locations they are currently located at, or planning to go to later.” This does not exactly teach that a user can notify friends when he is heading to a location, as is taught in paragraph 029 of the present application. This would be like teaching: Your husband is currently at the grocery store, or your husband is planning to go the grocery store later. This is not exactly the same as teaching: Your husband is near the grocery store now. 
Busch also teaches in paragraph 0394 that a second user can receive a text message notification about the location of a first user, or that location can be displayed on a map. Paragraph 0394 teaches that the disclosed system “provides the names of the business location at which the family member is currently located” to a second user. This second user will be “notified”. The same paragraph also teaches that an “anticipated destination” of a first user can be displayed to friends or family when the second user calls the first user. This also does not exactly teach that a user can notify friends when he is heading to a location, as is taught in paragraph 029 of the present application.
Busch also teaches in paragraph 0371 that a user’s shopping list can contain items sold at a grocery store in general, and the list can trigger reminders when a user is within a certain proximity to a grocery store or is headed in the direction of a grocery store. The reminder includes the shopping list.
Busch also teaches in paragraph 0394 that “if a man is going to a grocery store…his wife will see that he is going to the grocery store,” but this is taught in regards to the man calling his wife. In other words, when the husband calls, his name and an indication of his heading will pop up on the wife’s phone. This teaching could potentially be used in a 35 U.S.C 102/103 rejection. However, the examiner has decided to instead write a regular 35 U.S.C. 103 rejection using Wilson (US2005/0143097 A1). 
Wilson teaches in paragraph 0034 a system in which a subscriber can invite a friend to a meeting. Wilson also teaches in paragraph 0037 that notifications can be provided to a mom when her son arrives at a predetermined location, such as a grocery store. The idea is that both the mom and the son do not need to be going to the same place. The subscriber can also identify one or more people for whom the subscriber wishes to receive a notification. The mom could receive a notification, and her son could too. Wilson further teaches in paragraph 0039 that notifications do not need to be sent only about a person being at a particular location, but notifications can also be sent when someone is headed to, or in proximity of, a destination. A notification can be sent when a person is 5 miles away from a destination and then when the person actually arrives at the destination. Paragraph 0038 teaches that multiple people can be tracked, including multiple people going to different destinations. Paragraph 0030 teaches that a subscriber can send “similar notifications” to one or more people. In other words, a meeting can be scheduled, and when an attendee is on the way and within a certain radius the subscriber will get a notification that the attendee is, say, 5 miles away, and the attendee will likewise get a notification that the attendee is 5 miles away. In paragraph 0034, an example notification to a subscriber is: “You friend will arrive at the restaurant in 20 minutes”. Another is: “You need to leave now…” to meet your friend. In the example in Wilson of a son at a grocery store, the notification for the son, in a reasonable interpretation, might be: You will arrive at the grocery store in 5 minutes. Meanwhile son’s mom might get a notification that says: Your son will arrive at the grocery store in 5 minutes.
The teachings of Wilson cures the deficiency of Busch.  Busch teaches in paragraph 0382 that a user can be browsing a website and select “‘remind me’” which will remind the user “the next time they pass by or are anticipated to pass by”. Therefore, a husband could set up a reminder to remind him to pick up milk when he is nearby a grocery store. Wilson teaches that a first person can set himself and a second person to receive notifications when the first person is nearby a grocery store. Then when the person is near the store, both people will receive “similar” but not exactly the same, reminders. It seems to the examiner that this is what is taught in the present application, claim 1 and paragraph 029. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 11-13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as commented out in bold by the examiner, recites:
A computing device in a vehicle, the computing device configured to allow a user to generate a reminder request containing at least one criterion, which when [the criterion is] satisfied by an attribute associated with the computing device, triggers reminders including content about a particular good or a particular service, the computing device comprising: 
a memory device having instructions stored thereon; and 
a processing device to execute the instructions stored in the memory device to:
compute a geographic location of the computing device;
identify, based on the computed geographic location, one or more paths of travel associated with the computing device (the phrase “paths of travel” was in the original set of claims and is therefore part of the original disclosure. According to the specification, what this means is that the “computing device” knows 1) where the computing device is (via GPS), and 2) knows the direction of travel of the computing device. In that sense, the computing device knows the “path of travel” of the computing device); 
following computation of the geographic location of the computing device, provide information about the one or more paths to an application configured to derive a path of travel based on a history of prior trips from a given geographic location, wherein the application comprises instructions executable by the processing device or a remote processing device (it seems a bit confusing that the previous bullet taught that the computing device can identify the one or more paths of travel, but now this bullet teaches that “an application,” which sounds like a map server such as Google Maps, is provided with the “paths of travel” or order to derive “a path of travel”. It appears that both the computing device on the vehicle and the application are both coming up with a path of travel, the latter based on the former. Does that make sense? The way it can make sense is if the computing device paths of travel are understood as a location and heading of the computing device, and the application’s path of travel is understood as “directions to the particular location” as taught in paragraph 025. Since both the computing device’s and the application’s generation of a path of travel have specification support, no written description rejection will be given.); 
wherein said providing the information about the one or more paths to the application causes the application to derive at least one path suggestion based on the provided information (here “the application” can derive “at least one path suggestion” whereas earlier in the claim “an application” can “derive a path of travel”. Here the “path suggestion” will be interpreted as “directions to the particular location” as taught in paragraph 025. The idea of the application deriving “at least one path suggestion” will be interpreted as a map app with can provide alternative routes to the same place.), and 
wherein the reminders are based at least in part on the at least one path suggestion and the processor device executes the instructions stored in the memory device further to (the antecedent to “the at least one path suggestion” is the “at least one path suggestion” that is derived by “the application” in the previous bullet. Note that a path suggestion and a path of travel are different. Paragraph 021 teaches that a reminder may be provided when an attribute satisfies a criteria. One of those attributes can be a direction of travel or “anticipated/expected direction of travel”. And this “path of travel may, in some examples, be anticipated or expected based on a destination input into a navigation system.” It seems to the examiner that if a person enters his desired destination into his computing device, then the path suggestion (i.e. directions) can satisfy a criteria which will then trigger a reminder. The examiner does not particularly like the usage of the plural term “one or more paths of travel” to refer to location and heading in the context of a computing device and the singular term “path of travel” to refer to what is derived by “an application” but since these terms have specification support and are in the original disclosure a written description rejection will not be written. However, any interpretation that expands the terms beyond how they are defined in the disclosure will not have written description.) :  


generate a visualization of a first reminder of the reminders, the first reminder including first content and a first destination address 
display the visualization of the first reminder based on a correlation between the geographic location of the computing device and the predetermined location; and 
transmit a second reminder of the reminders 
wherein the first and second reminders are triggered for the same user-generated reminder request (the disclosure does not support the teaching that the “reminders are triggered for the same user-generated reminder request”. The reminders are not triggered “for a reminder request”. They are triggered by satisfying criteria associated with a user-generated reminder request. For examination purposes, based on paragraph 029 of the filed specification, this bullet will be interpreted as: wherein the first and second reminders are triggered by satisfying the same one or more criteria associated with the user-generated reminder request. Said another way, the claim can be interpreted as: wherein, for the same user-generated reminder request, the first and second reminders are triggered when [the same] one or more criteria associated with the user-generated reminder request is satisfied.), 
the second reminder including second content that is different than the first content and a second destination address that is different than the first destination address (the disclosure does not support the idea that a second reminder includes “a second destination address”. The word address only appears twice in the specification. Once in paragraph 034, which teaches that computing device 210 can receive a message that “may indicate the availability of the good or service, or both, and may include a name, an address, or directions to the entity associated with the available good or service”. Then a second time in paragraph 036, which teaches that a service provider 220 can provide a message “indicating…an address associated with the entity, directions thereto….” Neither teaches that a second reminder includes a second destination address. The word destination in the disclosure refers to a geographic location. As mentioned in the last detailed action, paragraph 029 can support the following interpretation of first and second reminders: One reminder may say to a husband something like “don’t forget to pick up milk”. The other may say, “your husband is near the grocery store”. But nothing about a second destination address is supported in this paragraph or elsewhere. It may be that what the applicant is trying to teach is that the first and second reminders do not go to the same person. But this is already taught by the fact that the second reminder goes to a “remote device”. Furthermore, the rejections show that this is taught in the prior art. For examination purposes, this clause will be interpreted as follows: the second reminder including second content that is different than the first content ), 
wherein the second reminder specifies a suggested destination corresponding to the at least one path suggestion.   
In particular, claim 1 recites in part: 
wherein the first and second reminders are triggered for the same user-generated reminder request, 
the second reminder including second content that is different than the first content and a second destination address that is different than the first destination address
Please see the comments in bold at the two bullets for the reasons for these two separate written description rejections of these two separate clauses. Claims 6 and 11 contain substantially similar clauses, are rejected for the same reasons, and will be interpreted in the same way. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Busch (U.S. Pat. Pub. No. US2008/0248815 A1) in view of Wilson (US2005/0143097 A1).

Regarding claim 1, Busch teaches:
A computing device in a vehicle, the computing device configured to allow a user to generate a reminder request containing at least one criterion, which when [the criterion is] satisfied by an attribute associated with the computing device, triggers reminders including content about a particular good or a particular service (teachings related to mobile devices, especially those that involve navigation such as those in the present disclosure and Busch, can in general and in this case be reasonably performed by a computing device in a vehicle, such as by a navigation system in a vehicle. See Busch paragraphs 0167, 0180 for the invention of Busch being related to driving or walking directions.), the computing device comprising: 
a memory device having instructions stored thereon (see paragraph 0334 for a mobile device 140 with memory 146. See paragraph 0337 for a mobile device with memory. See paragraph 0379 for a program or other code running on the mobile device and associated with location information.); and 
a processing device to execute the instructions stored in the memory device to: 
compute a geographic location of the computing see paragraph 0334 for the mobile device having a CPU, items 146. See paragraph 0379 for a program or other code running on the mobile device and associated with location information.); 
identify, based on the computed geographic location, one or more paths of travel associated with the computing device (see paragraphs 0344 and 0351 for determining routes previously taken by the user. See also paragraph 0347 for “location data” being “analyzed over time” to “determine the most likely business visited based upon several data points.” Additional paragraphs, such as 0349, for how payment information or the amount of time a user lingers within the boundaries of a store can provide relevant location history. See also Figs. 2C and 2D and paragraphs 0301-0302. See also paragraph 0378 for content results being based on “all possible routes traveled by the user based upon their most current data set (e.g., their location…their heading, the path they are on, etc.)” See also paragraph 0354 for filtering information based on a current path and past location information and paths the user has traveled before.); 
following computation of the geographic location of the computing device, provide information about the one or more paths to an application configured to derive a path of travel based on a history of prior trips from a given geographic location, wherein the application comprises instructions executable by the processing device or a remote processing device (see paragraph 0378 for determining the location of a user and then determining the most convenient gas station to go to. See paragraph 0402 for navigation software service that provides “driving directions” such as to a “service station” when a car’s gas is running low. See also paragraph 0354 for filtering information based on a current path and past location information and paths the user has traveled before. See also paragraphs 420-0421 for providing information of shops along a likely route based on previous travel history.); 
wherein said providing the information about the one or more paths to the application causes the application to derive at least one path suggestion based on the provided information (see paragraph 0378 for a particular suggested gas station and paragraph 0402 for direction to a gas station), and 
wherein the reminders are based at least in part on the at least one path suggestion and the processor device executes the instructions stored in the memory device further to (see paragraph 0382 for generating “an alert…notifying or reminding the user of the nearby business of interest.” This is “based on whether the user is heading in a path towards a place of business.” For what constitutes a business being “of interest” see paragraph 0422 for the particular good of ice cream being pitched to a particular demographic, and paragraph 0381 for pitching restaurants that have chicken fingers to someone who likes them. See also paragraphs 0371, 0394, 0396-0397) :  
 

generate a visualization of a first reminder of the reminders, the first reminder including first content and a first destination address see paragraph 0382 for the reminder including a link or content. See the quotes of examples in the right column or paragraph 0382. See also Fig. 14A and paragraph 0417); Atty Do. No.: 128978-245229 (5069-0056)
display the visualization of the first reminder based on a correlation between the geographic location of the computing device and the predetermined location (see paragraph 0382 for the reminder with a display being based on the user being “nearby”. See also Fig. 14A and paragraph 0417); and 
Yet Busch does not explicitly further teach:
transmit a second reminder of the reminders wherein the first and second reminders are triggered for the same user-generated reminder request, 
the second reminder including second content that is different than the first content and a second destination address that is different than the first destination address, 
wherein the second reminder specifies a suggested destination corresponding to the at least one path suggestion.
However, Wilson teaches:
transmit a second reminder of the reminders wherein the first and second reminders are triggered for the same user-generated reminder request (see Wilson paragraphs 0037 and 0039 for a teaching that a first person can set himself and a second person to receive notifications when the first person is nearby a grocery store.), 
wherein the first and second reminders are triggered for the same user-generated reminder request (see Wilson paragraphs 0037 and 0039 for a teaching that a first person can set himself and a second person to receive notifications when the first person is nearby a grocery store.), 
the second reminder including second content that is different than the first content and a second destination address that is different than the first destination address (see Wilson paragraphs 0037 and 0039 for a teaching that a first person can set himself and a second person to receive notifications when the first person is nearby a grocery store. Then when the person is near the store, both people will receive “similar” but not exactly the same, reminders, according to paragraph 0030.), 
wherein the second reminder specifies a suggested destination corresponding to the at least one path suggestion (see Wilson paragraphs 0037 and 0039 for a teaching that a first person can set himself and a second person to receive notifications when the first person is nearby a grocery store. Then when the person is near the store, both people will receive “similar” but not exactly the same, reminders, according to paragraph 0030. The second reminder suggests that the first user is heading to the grocery store.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Busch, to add the additional features wherein the first and second reminders are triggered for the same user-generated reminder request, the second reminder including second content that is different than the first content and a second destination address that is different than the first destination address, as taught by Wilson. The motivation for doing so would be to provide alerts to first and second users when the first user is near a location, as recognized by Wilson (see paragraphs 0013 and 0014). 
This combination is especially obvious because Busch teaches towards it by teaching sending other users the location of a first user and even informing a second user of where a first user is heading in paragraphs 0394.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 2, Busch and Wilson teach the computing 
Busch further teaches:
A computing 
the at least one path suggestion is derived based at least in part on a day of a week or a time of the day (see paragraphs 0353-0354 and the end of paragraph 0422). 

Regarding claim 3, Busch and Wilson teach the mobile device of claim 1.
Busch further teaches:
A computing 
generate information about see Figs. 14A and 14B and paragraphs 0417-0419 for identifying goods and service. In 14A, information about the Gelato Shop is provided, such as the fact that it has over 40 flavors and the cost of some services, such as the price per scoop. Fig. 14B includes directions, showing the location of the shop. The figure also includes the statement “Info.”), or both, wherein the information about with the particular good or the particular service, the at least one criterion including 
an identification of a class or category of stores (see paragraph 0422 for ice cream shops), 
a class or category of services (see paragraph 0381), 
a trademark, a brand name, a store brand name (see paragraph 0353), 
a service brand name (see paragraph 0402 for a “service station that is preferred by the user), 
a predetermined destination, 
a predetermined location, 
a predetermined distance from a location, or 
a time of day (see the rejection for claim 2), availability of network connection, or a combination thereof; and 
wherein the individual reminder request includes generated information about see paragraph 0382 for a reminder being sent to a user and a user hitting a “remind me” button. This is related to a nearby “business of interest,” which related to a good or service. See also Fig. 15A for the Notify Me button and the “info” button. See paragraph 0402 for gas or recharging stations being displayed only when those services are needed. See also Fig. 14A, section 1402 and paragraph 0417 for a user being able to “save the business location for notification later.”).  

Regarding claim 6, Busch teaches:
An electronic memory storing instructions (see paragraph 0334 for a mobile device 140 with memory 146. See paragraph 0337 for a mobile device with memory. See paragraph 0379 for a program or other code running on the mobile device and associated with location information), which upon execution by a processing device, causes the processing device to perform operations (see paragraph 0334 for the mobile device having a CPU, items 146. See paragraph 0379 for a program or other code running on the mobile device and associated with location information) comprising: 
compute a geographic location of a computing in a vehicle (see paragraphs 0334 and 0337); 
identify, based at least on the computed geographic location, one or more paths taken by the computing see paragraphs 0344 and 0351 for determining routes previously taken by the user. See also paragraph 0347 for “location data” being “analyzed over time” to “determine the most likely business visited based upon several data points.” Additional paragraphs, such as 0349, for how payment information or the amount of time a user lingers within the boundaries of a store can provide relevant location history. See also Figs. 2C and 2D and paragraphs 0301-0302. See also paragraph 0378 for content results being based on “all possible routes traveled by the user based upon their most current data set (e.g., their location…their heading, the path they are on, etc.)” See also paragraph 0354 for filtering information based on a current path and past location information and paths the user has traveled before.); 
following computation of the geographic location of the computing see paragraph 0378 for determining the location of a user and then determining the most convenient gas station to go to. See paragraph 0402 for navigation software service that provides “driving directions” such as to a “service station” when a car’s gas is running low. See also paragraph 0354 for filtering information based on a current path and past location information and paths the user has traveled before. See also paragraphs 420-0421 for providing information of shops along a likely route based on previous travel history. See paragraph 0378 for a particular suggested gas station and paragraph 0402 for direction to a gas station); 
generate a visualization of a first reminder of the plurality of reminders; 
display the visualization of the first reminder based on a correlation between the geographic location of the mobile device and the predetermined location; and 
transmit a second reminder of the plurality of reminders to device located remotely from the mobile device, wherein the second reminder specifies a suggested destination corresponding to the at least one path suggestion.  
Yet Busch does not explicitly further teach:
generate a plurality of reminders with different content and different destination addresses, the different content about a particular good or a particular service, or both, the plurality of reminders based at least in part on the at least one path suggestion, 
wherein each reminder includes an identification of the particular good or the particular service, or both; 
transmit a second reminder of the plurality of reminders to device located remotely from the mobile device, wherein the second reminder specifies a suggested destination corresponding to the at least one path suggestion.  
However, Wilson teaches:
generate a plurality of reminders with different content and different destination addresses, the different content about a particular good or a particular service, or both, the plurality of reminders based at least in part on the at least one path suggestion (see Wilson paragraphs 0037 and 0039 for a teaching that a first person can set himself and a second person to receive notifications when the first person is nearby a grocery store. The reminders are both triggered when the user is within a certain distance of the destination.), 
transmit a second reminder of the plurality of reminders to device located remotely from the mobile device, wherein the second reminder specifies a suggested destination corresponding to the at least one path suggestion (see Wilson paragraphs 0037 and 0039 for a teaching that a first person can set himself and a second person to receive notifications when the first person is nearby a grocery store. Then when the first person is near the store, both people will receive “similar” but not exactly the same, reminders, according to paragraph 0030. The notification will be that the first person is near the store.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Busch, to add the additional features of: generate a plurality of reminders with different content and different destination addresses, the different content about a particular good or a particular service, or both, the plurality of reminders based at least in part on the at least one path suggestion, wherein each reminder includes an identification of the particular good or the particular service, or both; transmit a second reminder of the plurality of reminders to device located remotely from the mobile device, wherein the second reminder specifies a suggested destination corresponding to the at least one path suggestion, as taught by Wilson. The motivation for doing so would be to provide alerts to first and second users when the first user is near a location, as recognized by Wilson (see paragraphs 0013 and 0014). 

Regarding claim 7, Busch and Wilson teach the electronic memory of claim 6.  
Busch further teaches:
An electronic memory wherein:
the at least one path suggestion is derived based at least in part on a day of a week or a time of the day (for this bullet point see the identical bullet point in the rejection of claim 2).  

Regarding claim 8, Busch and Wilson teach the electronic memory of claim 6.
Busch further teaches:
An electronic memory of claim 6, wherein the at least one criterion included in the reminder request comprises 
see paragraph 0422 for ice cream shops; see paragraph 0381 for a class or category of services; see paragraph 0353 for a trademark, brand, or store name; see paragraph 0402 for a “service station that is preferred by the user”; see paragraphs 0353-0354 and the end of paragraph 0422 for a time of day. See also paragraph 0371 for a user’s shopping list containing items sold at a grocery store in general, and the list triggering reminders when a user is within a certain  proximity to a grocery store or is headed in the direction of a grocery store. The reminder includes the shopping list. See paragraph 0378 for directing a user to a general gas station based on the user’s heading and the user’s need for gas.);


Regarding claim 11, Busch  teaches:
A method comprising: 
identifying, based on a current location of a computing device, data including information about one or more paths taken by the computing device, wherein the computing device is configured to allow a user to generate a reminder request containing at least one criterion, which when satisfied by an attribute associated with the computing device, triggers reminders including content about a particular good or a particular service (see paragraphs 0344 and 0351 for determining routes previously taken by the user. See also paragraph 0347 for “location data” being “analyzed over time” to “determine the most likely business visited based upon several data points.” Additional paragraphs, such as 0349, for how payment information or the amount of time a user lingers within the boundaries of a store can provide relevant location history. See also Figs. 2C and 2D and paragraphs 0301-0302. See also paragraph 0378 for content results being based on “all possible routes traveled by the user based upon their most current data set (e.g., their location…their heading, the path they are on, etc.)” See also paragraph 0354 for filtering information based on a current path and past location information and paths the user has traveled before.); Page 5 of 11 - AMENDMENT Application No.: 16/248,346 Atty Do. No.: 128978-245229 (5069-0056)
providing the information about the one or more paths to an application configured to derive a path of travel based on a history of prior trips from a given geographic location, wherein the reminders are based at least in part on the at least one path suggestion and the application comprises instructions executable by a local processor of the computing device or a remote processor; deriving, by the application, at least one path suggestion at least in part on the information about the one or more paths (see paragraph 0378 for determining the location of a user and then determining the most convenient gas station to go to. See paragraph 0402 for navigation software service that provides “driving directions” such as to a “service station” when a car’s gas is running low. See also paragraph 0354 for filtering information based on a current path and past location information and paths the user has traveled before. See also paragraphs 420-0421 for providing information of shops along a likely route based on previous travel history. See also reminders based on paths in paragraphs 0371-0372.); 
 


generating a visualization of a first reminder of the reminders, the first reminder including first content and a first destination address (see paragraph 0382 for generating “an alert…notifying or reminding the user of the nearby business of interest.” This is “based on whether the user is heading in a path towards a place of business.” This heading in a path towards a place of business is a “trigger condition” as discussed in the “Response to Arguments” section. For what constitutes a business being “of interest” see paragraph 0422 for the particular good of ice cream being pitched to a particular demographic, and paragraph 0381 for pitching restaurants that have chicken fingers to someone who likes them. See also paragraphs 0371, 0394, 0396-0397 and their explanation in the “Response to Arguments” section of the Detailed Action, dated Dec. 16, 2021. See paragraph 0372 for directing a user to a “particular business location”. See also Fig. 14B. and Fig. 17) 
displaying, using the computing device, the visualization see paragraph 0382 for the reminder with a display being based on the user being “nearby”. See also Fig. 14A and paragraph 0417)
transmitting a second reminder of the reminders 
wherein the first and second reminders are triggered for the same user-generated reminder request, the second reminder including second content that is different than the first content and a second destination address that is different than the first destination address, 
wherein the second reminder specifies a suggested destination corresponding to the at least one path suggestion.  
Yet Busch does not explicitly further teach:
transmitting a second reminder of the reminders 
wherein the first and second reminders are triggered for the same user-generated reminder request, the second reminder including second content that is different than the first content and a second destination address that is different than the first destination address, 
wherein the second reminder specifies a suggested destination corresponding to the at least one path suggestion.  
However, Wilson teaches:
transmitting a second reminder of the reminders see Wilson paragraphs 0037 and 0039 for a teaching that a first person can set himself and a second person to receive notifications when the first person is nearby a grocery store.), 
wherein the first and second reminders are triggered for the same user-generated reminder request, the second reminder including second content that is different than the first content and a second destination address that is different than the first destination address (see Wilson paragraphs 0037 and 0039 for a teaching that a first person can set himself and a second person to receive notifications when the first person is nearby a grocery store. Then when the person is near the store, both people will receive “similar” but not exactly the same, reminders, according to paragraph 0030.), 
wherein the second reminder specifies a suggested destination corresponding to the at least one path suggestion (see Wilson paragraphs 0037 and 0039 for a teaching that a first person can set himself and a second person to receive notifications when the first person is nearby a grocery store. Then when the person is near the store, both people will receive “similar” but not exactly the same, reminders, according to paragraph 0030. The second reminder suggests that the first user is heading to the grocery store.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Busch, to add the additional features of: transmitting a second reminder of the reminders wherein the first and second reminders are triggered for the same user-generated reminder request, the second reminder including second content that is different than the first content and a second destination address that is different than the first destination address, wherein the second reminder specifies a suggested destination corresponding to the at least one path suggestion, as taught by Wilson. The motivation for doing so would be to provide alerts to first and second users when the first user is near a location, as recognized by Wilson (see paragraphs 0013 and 0014). 
This combination is especially obvious because Busch teaches towards it by teaching sending other users the location of a first user and even informing a second user of where a first user is heading in paragraphs 0394.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 12, Busch and Wilson teach the method of claim 11.
Busch further teaches:
A method wherein: 
The at least one path suggestion is derived based at least in part on a current time or current day (see paragraphs 0353-0354 and the end of paragraph 0422).

Regarding claim 13, Busch and Wilson teach the method of claim 11.
Busch further teaches:
A method 
wherein the at least one criterion included in the reminder request includes noting that Busch discloses both a system and a method for everything in the Busch disclosure, as the title of Busch and paragraph 0002 state, see the rejection of claim 3).  

Regarding claim 15, Busch and Wilson teach the method of claim 11 [[14]],
Busch further teaches:
A method further comprising:
receiving, over the electronic network, the second reminder at the device located remotely from the computing device wherein the second reminder is from the computing device or a server (see the 112(a) section for this claim. See also paragraph 0394 for the father receiving the second reminder for a device that device that allows a father to be relieved from worrying because the device tells him that his 18-year-old daughter is at a strip club and not near the railroad tracks. See paragraph 0394 for the statement that “furthermore…the anticipated destination of the user is displayed to friends or family members.” This is in the same paragraph and discussion as the system and method for automatically alerting family members where other family members are.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US2008/0228387 A1) teaches in paragraph 0024 and Fig. 3, step S31, that a user can input criteria for a reminder request into a device. Then in Fig. 3, S34, when the user is within a predetermined distance from the address where the user has some “to-do” item (paragraph 0017), a reminder will be given. An example in paragraph 0022 is “ ‘Pick up the clean clothes from the laundry store’”. The user can set the predetermined distance, according to paragraph 0019. Fig. 6, S64 and paragraph 0023 teach that the address of the laundry store or other destination can be displayed with the reminder. Paragraph 0034 also teaches that in some cases not only does a predetermined distance have to be satisfied but a time criteria has to be within a predetermined time to send the reminder. Therefore, a user could set a reminder request to send a reminder to pick up laundry at around the time the user gets off work.
Zilkha (US2014/0180817 A1) teaches in claim 18 a “first user” who can request a reminder and also select another “reminder recipient” who will also receive a reminder once the other user enters a geographic area. Paragraph 0162 teaches that the different recipient can be a first user’s spouse. Claim 1 teaches that the system can recognize that the user is using a mobile device or a PC. Paragraph 0178 teaches that the display can vary depending on the screen size of the device. So different users on different devices will get different reminders. In some cases the reminder is triggered by when a user enters a particular geofence. Paragraph 0123 teaches that the reminder can also appear when a user “wakes their tablet computer from a sleep state”. 
Lau et al. (US 20030224762 A1) teaches in Fig. 5 that a first user can set reminders to reminder other users of the first user’s location. 
Van Steenbergen (US2011/0131311 A1) teaches that an alert can be provided when a user is “currently located within a pre-determined distance from a geographic location” of another user. This could be obviously combined with Busch. Busch teaches in paragraph 0398 that a user can notify his friends about the business he is “currently located at, or planning to go to later.” Busch also teaches that a father can receive a text notification of where his daughter “is currently located”. Van Steenbergen adds that, not only the current location can generate an alert, but the fact that someone entered a geographic area can generate an alert. 
Denise (U.S. Pat. No. 8,352,561 B1) teaches a Google calendar system. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665